               Case 3:20-cv-07811-RS Document 62-5 Filed 03/16/21 Page 1 of 5



 1   JAEMIN CHANG (SBN 232612)
     JChang@FoxRothschild.com
 2   FOX ROTHSCHILD LLP
     345 California Street, Suite 2200
 3   San Francisco, CA 94104-2670
     Telephone:     415.364.5540
 4   Facsimile:     415.391.4436
 5   JEFF NICHOLAS (Pro Hac Vice To Be Filed)
     jnicholas@FoxRothschild.com
 6   FOX ROTHSCHILD LLP
     2000 Market Street, Twentieth Floor,
 7   Philadelphia, PA 19103
     Telephone: (215) 299-2000
 8
     GUY LEWIS (Pro Hac Vice To Be Filed)
 9   glewis@lewistein.com
     THE LAW OFFICES OF GUY A. LEWIS
10   12575 SW 67th Avenue
     Pinecrest, FL, 33156
11   Telephone: (305) 442-1101
12   Attorneys for Claimant First 100, LLC

13

14                                  UNITED STATES DISTRICT COURT

15                                 NORTHERN DISTRICT OF CALIFORNIA

16                                     SAN FRANCISCO DIVISION

17   UNITED STATES OF AMERICA,                         Case No. 20-7811-RS
18                    Plaintiff,                       VERIFIED CLAIM AND STATEMENT
                                                       OF INTEREST BY FIRST 100, LLC
19
             v.                                        FILED UNDER SEAL
20
     Approximately 69,370 Bitcoin (BTC),               Judge: Hon. Richard Seeborg
21   Bitcoin Gold (BTG), Bitcoin SV (BSV), and         Courtroom: 3
     Bitcoin Cash (BCH) seized from                    Case Filed: November 5, 2020
22                                                     FAC Filed: November 20, 2020
     1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hb
                                                       Trial Date:   TBD
23   hx,

24                    Defendant.

25
     First 100, LLC
26
                      Claimant.
27

28

      VERIFIED CLAIM AND STATEMENT OF                                        Case No. 20-7811-RS
      INTEREST BY FIRST 100, LLC                 -1-
     120654609.v2
               Case 3:20-cv-07811-RS Document 62-5 Filed 03/16/21 Page 2 of 5



 1                        VERIFIED CLAIM AND STATEMENT OF INTEREST
 2                                          NOTICE OF CLAIM
 3           Pursuant to 18 USC, sections 983(a)(4)(A) and Rules C(6) and G(5) of the Federal
 4   Supplemental Rules for Admiralty or Maritime Claims or Forfeiture Actions, claimant First 100,
 5   LLC (“Claimant First 100”) and claimant 1st One Hundred Holdings, LLC (“Claimant 1st One
 6   Hundred” and together with Claimant First 100, “Claimants”) hereby timely claim an interest in
 7   all or a portion of the defendant properties that are the subject of this forfeiture action brought by
 8   the United States of America (the “Plaintiff”).
 9                                                 CLAIM
10            1.    Each Claimant is a Nevada limited liability company with an address of 10170 W
11    Tropicana Ave, Suite 156-290, Las Vegas, NV 89148.
12            2.    On or about March 28, 2017, Claimants jointly and severally obtained a judgment
13    in the amount of $2,211,039,718.46 against an individual, who, upon information and belief, is
14    understood to be Individual X in the instant matter or a person associated with Individual X.
15            3.    On or about July 31, 2017, an individual, who, upon information and belief, is
16    understood to be Individual X in the instant matter or a person associated with Individual X,
17    filed a Chapter 7 bankruptcy petition in the United States Bankruptcy Court, District of Nevada
18    (the “Bankruptcy Court”), pending as Case No. 17-14166-BTB.
19            4.    In response, Claimants, as judgment creditors, brought an adversary proceeding to
20    have such judgment declared nondischargeable.
21            5.    Claimants’ judgment was deemed nondischargeable by the Bankruptcy Court
22    through a judgment of nondischargeability entered on August 6, 2018.
23            6.     Claimants claim an interest in the Defendant Property, approximately 69,370
24    BTC Bitcoin (“BTC”), Bitcoin Gold (“BTG”), Bitcoin SV (“BSV”), Bitcoin Cash (“BCH”), and
25    future Bitcoin hard forks (collectively the “Bitcoin”) seized from Individual X’s wallet number
26    1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx (the “1HQ3 wallet”) and currently in the
27    possession of the United States.
28

      VERIFIED CLAIM AND STATEMENT OF                                                  Case No. 20-7811-RS
      INTEREST BY FIRST 100, LLC                       -2-
     120654609.v2
               Case 3:20-cv-07811-RS Document 62-5 Filed 03/16/21 Page 3 of 5



 1            7.    Claimants are informed and believe that Plaintiff took possession of the
 2    Defendant Property by consent agreement from Individual X on or about November 3, 2020,
 3    more than three years subsequent to Claimants’ March 28, 2017 Judgment Creditor Status, as
 4    found to be non-dischargeable by the Bankruptcy Court.
 5            8.    Forfeiture legal principals and precedent dictate that Claimants, as judgment
 6    creditors, are entitled to unencumbered right, title and ownership of the claims for the
 7    approximately 69,370 Bitcoin that were formerly held in an account owned by Individual X, or
 8    a party associated with Individual X, but Claimants require additional information that is
 9    currently not publicly available to determine if the Judgment Debtor is, in fact, Individual X in
10    the instant matter, or a person associated with Individual X.
11            9.    As a result of the above, Claimants assert and allege that their right and title to the
12    Defendant Property is superior to that of Silk Road, Individual X and/or any other putative
13    claimant.
14            10.   Claimants claim an interest in the Defendant Property as innocent “owners,”
15    within the meaning of 18 USC section 983(d)(6) and 28 Code of Federal Regulations section
16    9.2, pursuant to 18 USC section 983(d)(3), insofar as Claimants can show they are material
17    Judgment Creditors of Individual X or of a person associated with Individual X, that they did
18    not know of any illegal conduct, that they were without cause to know that the Defendant
19    Property was subject to forfeiture, and they can prove their right to the Defendant Property by
20    way of the Bankruptcy Court Order evidencing non-dischargeability.
21            11.   Each Claimant is also both a “victim” and “judgment creditor” within the
22    meaning of 28 CFR § 9.2.
23            12.   Claimants contest forfeiture of the Defendant Property, seek to enjoin the
24    liquidation of the Defendant Property in this action, and seek the turnover of the Defendant
25    Property to Claimants (and any other portion of Defendant Property that belongs to Claimants
26    for which insufficient information is available insofar as no Notice of Forfeiture has been
27    provided to Claimants), the rightful owners of such Property, by way of the Judgment and
28    finding of nondischargeability by the Bankruptcy Court on August 6, 2018.

      VERIFIED CLAIM AND STATEMENT OF                                                 Case No. 20-7811-RS
      INTEREST BY FIRST 100, LLC                      -3-
     120654609.v2
               Case 3:20-cv-07811-RS Document 62-5 Filed 03/16/21 Page 4 of 5



 1

 2    Dated: March 16, 2021                   FOX ROTHSCHILD LLP

 3
                                        By:     /s/ Jaemin Chang
 4                                            JAEMIN CHANG
                                              JEFF NICHOLAS (Pro Hac Vice To Be Filed)
 5

 6
      Dated: March 16, 2021                   THE LAW OFFICES OF GUY A. LEWIS
 7
                                        By:     /s/ Guy A. Lewis
 8                                            GUY A. LEWIS
                                              (Pro Hac Vice To Be Filed)
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      VERIFIED CLAIM AND STATEMENT OF                                      Case No. 20-7811-RS
      INTEREST BY FIRST 100, LLC               -4-
     120654609.v2
               Case 3:20-cv-07811-RS Document 62-5 Filed 03/16/21 Page 5 of 5



 1                                                VERIFICATION
 2

 3           I, the undersigned, certify and declare that I have read the foregoing Verified Notice of
     Claim and know its contents. The matters stated in the foregoing document are true of my own
 4
     knowledge and belief except as to those matters explicitly stated on information and belief, and
 5
     as to those matters, I believe them to be true.
 6
             I declare under penalty of perjury under the laws of the United States of America that the
 7   foregoing is true and correct to the best of my knowledge. I understand that a false statement or
 8   claim may subject a person to prosecution.

 9
             Dated: March 16, 2021                           FIRST 100, LLC
10

11
                                                             By:
12                                                                 Jay Bloom, Manager
                                                                   SJC VENTURES HOLDING LLC
13

14

15                                                           1st ONE HUNDRED HOLDINGS, LLC

16
                                                             By:
17                                                                 Jay Bloom, Manager
18                                                                 SJC VENTURES HOLDING LLC

19

20

21

22

23

24

25

26

27

28

      VERIFIED CLAIM AND STATEMENT OF                                                Case No. 20-7811-RS
      INTEREST BY FIRST 100, LLC                       -5-
     120654609.v2
